                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


ANA M. ABREU-VELEZ,
M.D., Ph.D.,

              Plaintiff,                       *
                                               *


        V.                                     *           CV 105-186
                                               *


BOARD OF REGENTS OF THE                        *
UNIVERSITY SYSTEM OF GEORGIA,                  *
that created and operates                      *
the Medical College of                         *
Georgia, MEDICAL COLLEGE                       *
OF GEORGIA, and DENNIS                         *
MARCUS, M.D., individually                     *
and in his official capacity                   *
under color of law as former                   *
head of Department of                          *
Ophthalmology of the Medical                   *
College of Georgia,                            *
                                               ■k


              Defendants.                      *




                                       ORDER




        Before   the    Court    is    Plaintiff s         Motion    to   Seal    Case   and


to   be   Removed     from the       Justia    and    Other      Websites.       (Doc.   no.


99. )     Plaintiff requests          the Court           seal the current        case ancl

remove       Plaintiff        from    Justia        and    other    websites       because


Defendants have         allegedly used this               case    to prevent her         from

getting a job over the past fifteen years.                          (Id. )   Plaintiffs

filing does not contain a certificate of service, as is required
                                                                                            j


by   Local    Rule     5.1,    showing   her        motion    was   served   on    defense
counsel.       However, even if Plaintiff had included a certificate

of service, there is no basis for sealing this case.

        Under Local Rule 79.7(d), ''part[ies] seeking to have any

matter placed under seal must rebut the presumption of thp

openness derived from the                  First Amendment by showing that

closure is essential to preserve some higher interest and is

narrowly       tailored   to    serve       that    interest."          ^M-A.]   party's

privacy     or    proprietary         interest      in    information         sometimes

overcomes        the   interest       of    the     public      in     accessing     the

information."          Romero   v.    Drummond      Co.,     480     F.3d   1234,    1245

(11th Cir. 2007).           However, the parties' desire to seal court

documents ''^is        immaterial' to the           public       right of access."

Id. at 1247 (quoting Brown v. Advantage Eng'g, Inc., 960 F.2d

1013, 1016 (11th Cir. 1992)).                In the absence of a third party
                                                                                         j


challenging the protection of information, the Court serves as

^'the    primary representative of the public interest in the

judicial process," and must ''review any request to seal the

record     (or     part   of    it)        [and]    may    not       rubber      stamp   a

stipulation to seal the record."                        Estate of Martin Luther

King, Jr., Inc. v. CBS, Inc., 184 F. Supp. 2d 1353, 1363 (N.D.

Ga. 2002).


        Upon consideration of these guiding principles. Plaintiff

fails     to    establish      good    cause       to    seal    the    entire      case.

                                             2
Plaintiff does not specify any information she claims to be

sensitive or of a nature that would cause injury if publicly

available.        Additionally, the Court cannot order removal of

case information        from websites       neither owned or operated           by

the Court or Defendants.


       Accordingly, the Court DENIES Plaintiff s Motion to Seal

Case   and   to   be   Removed    from   the    Justia    and   Other   Websites


(Doc. no. 99.)


       ORDER   ENTERED    at     Augusta,      Georgia,   this            day   of

March, 2020.




                                      J. RA^iiS^ HALL,^ CHIEF JUDGE
                                     UNITED^TATES DISTRICT COURT
                                         ^UTHifrRN DISTRICT OF GEORGIA
